Citation Nr: 0605825	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-07 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 26, 
2005 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied, in 
pertinent part, service connection for hypertension.  In 
addition, the RO denied service connection for PTSD.  The RO 
subsequently granted service connection for PTSD in an August 
2005 decision and assigned an effective date of January 26, 
2005.  In December 2005, the veteran, via his representative, 
expressed disagreement with the effective date assigned for 
service connection for PTSD.  However, as a statement of the 
case has not yet been issued on this matter, additional 
action by the RO is required as set forth below in the Remand 
portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In the July 2002 rating decision, the RO also denied service 
connection for hearing loss, an eye condition, and for a 
heart condition.  The veteran was properly informed of the 
adverse decision, and did not initiate an appeal, timely or 
otherwise, regarding these issues.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2005) (detailing the procedures and 
time limitations for initiating and perfecting appeals of 
adverse RO rulings to the Board).  In October 2005, the 
veteran inquired as to the status of his claims of service 
connection for an eye condition and hearing loss.  The Board 
construes the veteran's October 2005 statement as an 
application to reopen claims of service connection for 
hearing loss and for an eye condition, and these issues are 
referred to the RO.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In October 2005 and at other times, the veteran inquired 
about the status of his September 2001 dental claim.  In a 
May 2003 decision, the RO determined that service connection 
for a dental condition based on dental trauma was not 
warranted, and that service connection was not warranted for 
(missing) teeth.  If the veteran is interested in filing an 
application to reopen his claim of service connection, he may 
do so. 

In January 2004, the veteran testified at a hearing before 
the undersigned, which took place at the RO.

The appeal regarding entitlement to an earlier effective date 
for the grant of service connection for PTSD is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Medical evidence on file supports the veteran's contention 
that he was diagnosed and treated for hypertension within one 
year of his service discharge. 


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in service.  
38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (d), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
The Board need not undertake a thorough analysis as to 
whether the VCAA has been complied with given the grant of 
service connection, which will be discussed below.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In addition, service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain conditions, such as hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary, however.

The veteran was afforded a VA examination in January 2005 in 
order to reconcile the nature and etiology of any 
hypertension.  Following a claims file review and an 
interview and evaluation of the veteran, the examiner 
concluded that the veteran had essential hypertension and 
that it was at least as likely as not that hypertension was 
related to service.  It was noted that the veteran had been 
diagnosed as having hypertension within one year of his 
service discharge.  The examiner also indicated that it was 
at least as likely as not that hypertension had some 
relationship to service-connected PTSD as blood pressure is 
elevated during stressful situations.

In an October 2005 statement, Dr. M.M.H. indicated that the 
veteran had been under his care since the late 1980s and that 
prior to that he had been seen by Dr. P, who had since passed 
away.  It was noted that the veteran had been treated for 
hypertension in 1971 and 1972, and that hypertension was 
believed to be service-related.

A review of the veteran's service medical records (1969-1971) 
does not reveal any evidence of hypertension.  The veteran 
has indicated, however, that a private physician treated him 
for hypertension shortly after his service separation (i.e. 
within one year of service separation).  He has also 
indicated that this private physician passed away and that 
related records could not be obtained.  Given the evidence 
discussed above, to include the October 2005 statement which 
corroborates the veteran's allegation of having received 
treatment for hypertension within one year of his service 
discharge, coupled with the favorable January 2005 VA 
examination opinion, the Board finds that service connection 
for hypertension is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(d). 


ORDER

Service connection for hypertension is granted. 


REMAND

As indicated in the Introduction, in August 2005, the RO 
granted service connection for PTSD and assigned an effective 
date of January 26, 2005.  A timely notice of disagreement 
has been filed with regard to the assigned effective date for 
the grant of service connection, but the RO has not yet 
issued a statement of the case regarding this matter.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant of VA 
benefits is entitled to a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the 
Board must remand the claim for an earlier effective date so 
that a statement of the case may be prepared.  

Accordingly, the case is remanded to the RO via the AMC for 
the following action:

The RO must take appropriate steps to 
issue a statement of the case concerning 
the issue of entitlement to an effective 
date prior to January 26, 2005, for the 
grant of service connection for PTSD.  
The veteran should be advised of the time 
period within which to perfect his 
appeal.  38 C.F.R. § 20.302(b).  


Thereafter, the case should be returned to the Board if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


